UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

________________________________
                                                )
JONISHA IVEY,                                   )
                                                )
              Plaintiff,                        )
                                                )
         v.                                     )       Civil Action No. 13-1083 (EGS)
                                                )
DAVIS ELEMENTARY SCHOOL,                        )
                                                )
          Defendant.                            )
________________________________                )


                                   MEMORANDUM OPINION

       On September 19, 2014, the Court granted the District of Columbia’s motion to dismiss

the complaint brought by the mother of two disabled children but stayed this action for one year

so that plaintiff could exhaust her administrative remedies under the Individuals with Disabilities

Education Act (“IDEA”). See Mem. Op. and Order [Dkt. # 11]. The District of Columbia

moves pursuant to Fed. R. Civ. P. 59(e) and 60(b)(6) for relief from the order staying the case

due to settlement agreements reached for each child while this case was pending. See Def.

D.C.’s Mot. for Partial Relief [Dkt. # 12], Exs. 1 and 2 (Final Offer of Settlement Pursuant to 20

U.S.C. § 1415(i)(3)(D)(i) by Respondent D.C. Public Schools to Petitioner Jonisha Ivey on

Behalf of [Redacted Name], executed March 26, 2014).

       It is unclear why the parties did not file a stipulation of dismissal in light of the

settlement. However, plaintiff does not dispute the validity of the settlement agreements and is

bound by the provision that waives all current and future claims “known and unknown, against

DCPS under IDEA” arising from events that took place “up to the date of this Agreement.” Id. ¶

10; see Pl.’s Resp. [Dkt. # 15] (requesting time to obtain counsel “and or time to utilize the


                                                    1
administrative remedies”). Cf. Miller v. U.S., 603 F. Supp. 2d 1244, 1251 (D.D.C. 1985)

(finding plaintiff “barred by [prior] settlement agreement in which he undertook, for substantial

consideration, not to raise the events covered by this action in subsequent administrative or

judicial claims”). Permitting time for plaintiff to exhaust her administrative remedies and then

seek to reactivate this case would be a futile exercise. Hence, the Court will grant defendant’s

pending motion, lift the stay, and dismiss this case with prejudice. A separate order

accompanies this Memorandum Opinion.



                                             SIGNED:  EMMET G. SULLIVAN
                                             UNITED STATES DISTRICT JUDGE
DATE: December 15, 2014




                                                 2